EXHIBIT 10.1


Trimble Navigation Limited 2007 Management Incentive Plan Description

 

1.  
Definitions:



a. “Company” means Trimble Navigation Limited, a California corporation.


b. “Board of Directors” means the Board of Directors of the Company.


c. “Operating Income” means (i) with respect to a division, operating income for
that division and (ii) with respect to the Company, operating income for the
Company adjusted for amortization of intangibles, restructuring and infrequent
charges.



2.  
Participants: The CEO, all of the Vice Presidents of the Company and a number of
senior-level managers and individual contributors as nominated by their
respective Vice Presidents and approved by the CEO of the Company.




3.  
Payments earned under the Management Incentive Plan depend upon the Company’s
quarterly and annual Operating Income, with minimum thresholds for revenue and
Operating Income as a percentage of revenue.




4.  
Target payouts, ranging from 10% to 70% of base annual salary for each
participant are determined by the CEO of the Company in conjunction with the
executive officers and the vice presidents of the Company, and approved by the
Board of Directors. The Board of Directors has established a 70% target for the
CEO.




5.  
The payout under the Plan ranges from zero to 300% of each participant’s target,
based upon achievement of fiscal year 2007 planned operating income of a
combination of division and/or Company performance. Payments are made on a
quarterly basis, 10% of target each quarter and the remainder after the close of
the fiscal year.


